Citation Nr: 1029767	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-09 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
June 1954 to June 1956.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2007 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

The Veteran's claim was previously before the Board in May 2009 
and remanded at that time for additional evidentiary development, 
to include obtaining the Veteran's service treatment records 
(STRs), service personnel records (SPRs), private treatment 
records, and a VA examination.  As discussed in greater detail 
below, the Veteran's STRs and SPRs were destroyed.  In July 2009, 
the RO requested that the Veteran complete an authorization form 
to allow the RO to obtain pertinent private treatment records on 
his behalf and in support of his current claims.  There is, 
however, no indication of record that the Veteran completed and 
returned the required authorization forms.  The Veteran was also 
afforded a VA examination in September 2009 in connection with 
the current claims.  Accordingly, the Board finds substantial 
compliance with the May 2009 remand order.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran was exposed to significant amounts of noise 
during his active military service.

2.  Resolving all doubt in the Veteran's favor, his bilateral 
hearing loss is related to his active military service.

3.  Resolving all doubt in the Veteran's favor, his tinnitus is 
related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for 
tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that his currently diagnosed 
bilateral hearing loss and tinnitus are related to service.  In 
particular, the Veteran indicated that he was exposed to frequent 
noise without the benefit of hearing protection given his 
military occupational specialty as a trombone player in the Army 
band.  See September 2009 VA examination report.  

Preliminarily, the Board notes that the Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
were unavailable for review because they were destroyed.  See 
National Personnel Records Center's January 2007 response 
inquiry; VA's April 2007 Formal Finding of Unavailability of 
STRs. 

The Board acknowledges that in cases where, as here, the 
Veteran's STRs have been lost or destroyed, the Board has a 
heightened duty to consider and discuss the evidence of record 
and supply well-reasoned bases for its decision as a consequence 
of the Veteran's missing service records.  Washington v. 
Nicholson, 19 Vet. App. 362, 371 (2005).



I.  Establishing Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. 3.303(d).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and Department of Veterans 
Affairs regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2009), service connection for 
certain disabilities, including organic diseases of the nervous 
system, may be granted on a presumptive basis if manifested to a 
compensable degree within one year after separation from service.

The absence of documented hearing loss while in service is not 
fatal to a claim for service connection.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  When the Veteran does not meet the 
regulatory requirements for a disability at separation, he can 
still establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385 (2009), for the purposes of applying the 
laws administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 
II.  Factual Background and Analysis

Associated with the claims file is a private treatment record 
dated October 2005 from E. Diggs, M.D.  According to Dr. Diggs, 
the Veteran underwent a left stapedotomy in October 2000 with a 
revision procedure in June 2002.  The Veteran achieved "good 
results" following the revision procedure and subsequently 
underwent a right stapedotomy in December 2002.  However, Dr. 
Diggs noted that there was evidence of "possible noise induced 
hearing loss with moderate to severe sensorineural hearing loss, 
bilaterally."  Dr. Diggs further noted that the Veteran gave a 
past history of "significant" in-service noise exposure.  Dr. 
Diggs stated that "this may account for the sensorineural 
hearing loss he is now experiencing in his high frequencies 
despite the presence of his history of otosclerosis."

The Veteran was also afforded a VA examination in September 2009 
in connection with the current claims.  According to the Veteran, 
he had active service from 1954 to 1956 as a trombone player in 
the Army band.  The Veteran denied wearing hearing protection and 
reported a history of hearing loss and tinnitus since discharge 
from service.  The Veteran also denied any history of 
occupational, recreational, or recent noise exposures, but stated 
that he experienced difficulty hearing in conversational 
settings, especially in those with background noise.  The 
audiological examination yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
65
100+
LEFT
25
35
45
80
100+

Speech recognition scores using the Maryland CNC word lists were 
82 percent in the right ear and 76 percent in the left ear.  The 
examiner diagnosed the Veteran as having normal to profound 
bilateral sensorineural hearing loss in each ear with bilateral 
tinnitus.  According to the examiner, tinnitus was as likely as 
not a symptom associated with the Veteran's hearing loss.  The 
examiner also indicated:

[Service treatment records] were not found 
in the c-file; therefore, today's opinion 
is based on clinical expertise, present 
degree of hearing loss, service & medical 
history, and review of related literature.  

The veteran's report of onset of hearing 
loss and tinnitus during military service 
is consistent with noise induced hearing 
loss.  This veteran was exposed to high 
noise levels from horned instruments that 
may have damaged his auditory system.  In 
addition, the profound degree of his high 
frequency hearing loss is not consistent 
with simply the aging process.  

In the absence of any compelling evidence 
to the contrary, (i.e., 
civilian/occupational noise exposure, 
contributory medical history, etc.) his 
hearing loss and tinnitus are as least as 
likely as not a result of hearing loss.  
The 'benefit of the doubt rule' must be 
considered.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is afforded the 
Veteran.

Here, the Board finds that the evidence supports a finding of 
service connection for bilateral hearing loss and tinnitus.  As 
the Veteran's STRs and SPRs have been destroyed, the Board has a 
heightened duty to consider and discuss the evidence of record 
and supply well-reasoned bases for its decision as a consequence 
of the Veteran's missing records.  Washington, 19 Vet. App. at 
371.  

In this regard, 38 U.S.C.A. § 1154(a) (West 2002) provides that 
considerations shall be given to the places, types, and 
circumstances of the Veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and lay 
evidence.  It is noted that the Veteran played trombone in 
service.  See September 2009 VA examination report.  The Board 
further concludes that the lay evidence presented by the Veteran 
concerning his lack of use of hearing protection in service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Moreover, the Board finds that 
the Veteran's statements are consistent with the circumstances of 
his service, and that this evidence supports a finding that the 
Veteran experienced significant noise exposure in service.  

Moreover, the Board finds the September 2009 VA examination 
report to be highly probative evidence on the issue of service 
connection.  Specifically, the examiner noted that the Veteran's 
report of hearing loss and tinnitus in service is consistent with 
noise induced hearing loss and that Veteran experienced high 
levels of noise exposure in service as a result of being a 
trombone player in the Army band.  The resulting bilateral 
hearing loss and tinnitus were not, however, consistent with the 
aging process, according to the examiner.  In reaching these 
conclusions, the examiner relied on her professional training and 
specialized expertise, a thorough review of the claims file, an 
interview with the Veteran, and citation to scholarly texts.
 
The United States Court of Appeals for the Federal Circuit has 
held that the Board is not required to use statutory language or 
"terms of art" in certain circumstances.  See generally, Jennings 
v. Mansfield, 509 F.3d 1362, 1366 (2007).  The examiner in this 
instance stated that the Veteran's "hearing loss and tinnitus 
are as least as likely as not a result of hearing loss."  
Although the examiner failed to state that the Veteran's 
bilateral hearing loss and tinnitus were "as least as likely as 
not a result of service," the examiner's opinions illustrate 
that she believed that the Veteran's bilateral hearing loss and 
tinnitus were related to his period of active military service.  
See generally, Lee v. Brown, 10 Vet. App. 336, 339 (1997) (noting 
that an etiological opinion should be viewed in its full context, 
and not characterized solely by the medical professional's choice 
of words).  Thus, service connection for bilateral hearing loss 
is granted.

As to the Veteran's tinnitus, he stated at the time of the 
September 2009 VA examination that he experienced ringing in his 
ears since service.  According to Charles v. Principi, 16 Vet. 
App. 370, 374 (2002), the Veteran is competent to provide lay 
evidence of his experiencing ringing in the ears since service. 
Furthermore, in accordance with Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir., 2006), the Board concludes that the lay 
evidence presented by the Veteran concerning his continuity of 
symptoms after service is credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  As 
such, the Board finds that the Veteran's contentions that he 
experienced ringing in his ears since service to be competent and 
credible and therefore affords them great probative weight.  

The fact that the Veteran has been found to have hearing loss 
related to acoustic trauma in service also adds to the 
credibility of his statements that he had tinnitus since that 
time as well because "an associated hearing loss is usually 
present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  The Board also 
notes that tinnitus may occur as a symptom of nearly all ear 
disorders including sensorineural or noise-induced hearing 
loss.  Id. Additionally, the Board notes that "high frequency 
tinnitus usually accompanies [noise-induced] hearing loss."  
The Merck Manual, Section 7, Ch. 85, Inner Ear.  In the 
Veteran's case, the September 2009 VA examiner also stated that 
the tinnitus was as likely as not a symptom associated with the 
Veteran's hearing loss.  Accordingly, service connection for 
tinnitus is granted.  

In this case, the Board cannot reasonably disassociate the 
Veteran's tinnitus from his service-connected hearing loss and 
noise exposure during service or his history of otosclerosis.  
Furthermore, after resolving all doubt in favor of the Veteran, 
the Board affords more probative weight to the Veteran's 
statements and contentions that he had tinnitus and bilateral 
hearing loss since service.  38 C.F.R. §§ 3.102, 3.303.

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board is granting in full the 
benefits sought on appeal in this case.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

Service connection for tinnitus is granted, subject to the law 
and regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


